Case: 11-50466       Document: 00512152377         Page: 1     Date Filed: 02/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 22, 2013
                                     No. 11-50466
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOSE ANGEL BALLEZA-ESCAMILLA,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, REEVES COUNTY DETENTION
CENTER III; BUREAU OF PRISONS; ERIC H. HOLDER, JR., U. S.
ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:10-CV-104


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jose Angel Balleza-Escamilla, former federal prisoner # 59307-279,
appeals the denial of his 28 U.S.C. § 2241 petition challenging his exclusion from
rehabilitation programs and halfway houses. As Balleza-Escamilla has been
released from Bureau of Prisons custody, we grant Respondents’ motion to
dismiss the appeal as moot and dismiss the appeal as moot. See Calderon v.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-50466     Document: 00512152377     Page: 2   Date Filed: 02/22/2013

                                  No. 11-50466

Moore, 518 U.S. 149, 150 (1996)(explaining ways in which a case can become
moot). Respondents’ alternative motion for an extension of time to file a brief is
denied as unnecessary.
      MOTION TO DISMISS GRANTED; APPEAL DISMISSED; MOTION FOR
AN EXTENSION OF TIME DENIED.




                                        2